DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,300,238 (US ‘238) in view of Allard et al. (US 2016/0258671).
In regard to claim 1, claims 1 and the combination of claims 3 and 4 of US ‘238 recite all elements of claim 1 of the instant application, except the trim breaker, and in only regard to the combination of claims 3 and 4, the second panel. The mesh member of claims 1 and 3 of US ‘238 corresponds to the claimed first filter member, the paper filter of claims 1 and 3 of US ‘238 corresponds to the claimed second filter member. It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included a second panel in the structure recited in claim 3 of US ‘238, given that claim 1 of US ‘238 teaches two panels, and that there is no reason that a second panel as claimed in claim 1 could not be included.
Allard et al. disclose a vacuum insulated structure having a trim breaker that connects two panels and provides a thermal break between the two panels (paragraph 0015). Since Allard et al. establish that it is known to connect two panels and to provide a thermal break between the two panels, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have connected the panels of claims 1 and 3 of US ‘238 via a trim breaker, in order to provide a thermal break between the two panels.

In regard to claim 2, claim 2 corresponds to claim 7 of US ‘238.

In regard to claims 4 and 5, claims 4 and 5 correspond to claims 1 and 8 of US ‘238.

In regard to claim 6, claim 6 corresponds to claim 1 of US ‘238.

In regard to claim 7, claim 7 corresponds to claim 2 of US ‘238.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,300,238 (US ‘238) in view of Allard et al. (US 2016/0258671) and in further view of Pontius (USPN 4,955,995).
US ‘238 and Allard et al. teach the vacuum insulated structure as discussed above in regard to claims 1 and 2.
US ‘238 and Allard et al. do not teach that both the first and second filter members are of a filter paper material (only filter 26 is of a filter paper material). 
	Pontius, however, discloses a filter pad of a plurality of overlapping filter paper sheets (col. 3, lines 43-54), where increasing the number of paper sheets increases the filtering efficiency due to the tortuous path having many interstices formed between the sheets to entrap particulate matter in the air stream drawn through the filter, and the more the sheets, the more tortuous the path (col. 3, line 55-col. 4, line 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used at least two paper filter sheets as the two filtering members 24, 26 of the vacuum insulated structure taught by Bridges et al. and Allard et al. (or to have used at least two paper filters instead of one) in order to increase the filtering efficiency to a desired filtering efficiency, depending upon the particular intended end use, and/or the particular application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bridges et al. (USPN 5,252,408) in view of Allard et al. (US 2016/0258671).
In regard to claim 1, Bridges et al. teach a vacuum insulated structure comprising: a first panel (panel 14) having an inner surface defining an area, where the first panel (panel 14) includes a vacuum port (exhaust port 18) (Fig. 2, 4 and 5). See col. 8, line 38-col. 9, line 26. Bridges et al. teach that the vacuum insulated structure comprises a second panel (panel 12) (Fig. 2, 4 and 5). Thin sheet of fiberglass paper 26 corresponds to the claimed first filter member (Fig. 2, 4 and 5). The portion of the first panel (panel 14) that the thin sheet of fiberglass paper 26 covers is the area defined by the inner surface of the first panel as claimed in claim 1. The mesh member (mesh screen 24) corresponds to the claimed second filter member (Fig. 2, 4 and 5). There is a space, and therefore a channel, between the fiberglass paper 26 and mesh screen 24 (magnification of Fig. 2 reveals that there is a space between mesh screen 24 and thin sheet of fiberglass paper 26, and Fig. 5 shows a space between mesh screen 24 and thin sheet of fiberglass paper 26), meeting the language “second filter member substantially covering the first filter member to define a channel therebetween” as claimed, where the channel “includes” an area commensurate with the area of the inner surface of the panel 14 because “the area of the inner surface of the panel” is the area of the panel under the filter members 24, 26 (since the first filter member is recited as “substantially covering the area of the inner surface of the first panel” [lines 7-8 of claim 1]). 
Bridges et al. do not teach a trim breaker interconnecting the first and second panels in an air-tight manner to define a vacuum cavity therebetween.
Allard et al., however, disclose a vacuum insulated structure having a trim breaker that connects two panels and provides a thermal break between the two panels (paragraph 0015). Since Allard et al. establish that it is known to connect two panels and to provide a thermal break between the two panels, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have connected the panels 12 and 14 of Bridges et al. via a trim breaker, in order to provide a thermal break between the two panels.

In regard to claim 2, the vacuum port (exhaust port 18) of Bridges et al. is fluidically coupled to the channel (Fig. 2, 4 and 5) (paper filter 26 allows air or other fluid through it, into the channel between paper filter 26 and mesh 24).

In regard to claim 4, adhesive 28 bonds the second filter member of Bridges et al. (both the first and second filter members) to the inner surface of the first panel (col. 9, lines 8-26).

In regard to claim 6, Bridges et al. teach that the panels 12 and 14 are formed from a metal material (see, for example, col. 5, lines 16-19). Allard et al. also teach that the panels are formed from a metal material (see, for example, abstract).

In regard to claim 7, the preferred embodiment of Bridges et al. of a combination of silica gel and charcoal as block 22 (and the embodiment of solely silica gel as block 22) is an insulation material disposed in the vacuum cavity between the first and second panels because the silica gel is disclosed as having insulative properties (col. 10, lines 53-67; Fig. 2 and 5).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bridges et al. (USPN 5,252,408) in view of Allard et al. (US 2016/0258671), and in further view of Pontius (USPN 4,955,995).
	Bridges et al. and Allard et al. teach the vacuum insulated structure as discussed above in regard to claims 1 and 2.
Bridges et al. and Allard et al. do not teach that both the first and second filter members are of a filter paper material (only filter 26 is of a filter paper material). 
	Pontius, however, discloses a filter pad of a plurality of overlapping filter paper sheets (col. 3, lines 43-54), where increasing the number of paper sheets increases the filtering efficiency due to the tortuous path having many interstices formed between the sheets to entrap particulate matter in the air stream drawn through the filter, and the more the sheets, the more tortuous the path (col. 3, line 55-col. 4, line 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used at least two paper filter sheets as the two filtering members 24, 26 of the vacuum insulated structure taught by Bridges et al. and Allard et al. in order to increase the filtering efficiency to a desired filtering efficiency, depending upon the particular intended end use, and/or the particular application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788